 

Exhibit 10.16

CTI BIOPHARMA CORP.

2007 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

(GLOBAL FORM)

THIS STOCK OPTION AGREEMENT, including any country-specific appendices attached
hereto, (collectively the “Option Agreement”) is dated as of [____________,
20__] (the “Grant Date”) by and between CTI BioPharma Corp., a Washington
corporation (the “Company”), and [___________________] (the “Participant”).
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to such terms in the Plan.

W I T N E S S E T H

WHEREAS, pursuant to and under the CTI BioPharma Corp. 2007 Equity Incentive
Plan (the “Plan”), the Company desires to grant to the Participant, effective as
of the date hereof, the Option (defined below), upon the terms and conditions
set forth herein and in the Plan.

NOW THEREFORE, in consideration of the mutual promises made herein and the
mutual benefits to be derived therefrom, the parties agree as follows:

1.

Grant.

According to and subject to the terms and conditions of this Option Agreement
and the Plan, which is incorporated herein by reference, the Company hereby
grants to the Participant the option (the “Option”) to purchase all or any part
of an aggregate of [________] shares (the “Shares”) of the common stock of the
Company at the exercise price of [$_____] per share (the “Exercise Price”).  The
Option will be treated as [a Nonqualified][or] [an Incentive] Stock Option (for
U.S. employees)].  A copy of the Plan is publicly available and has been filed
with the SEC and will be furnished to the Participant upon the Participant’s
request. The Exercise Price and the number of Shares covered by the Option are
subject to adjustment under Section 4.3 of the Plan.  

2.

Vesting; Limits on Exercise.

The Option may be exercised only to the extent it is vested.  Subject to Section
5 below, the Option shall vest and become exercisable in percentage installments
of the aggregate number of Shares subject to the Option in accordance with the
following schedule; provided, however, if the Participant is a Director and a
Change in Control occurs, any portion of the Option that remains outstanding and
unvested immediately prior to the Change in Control shall accelerate and become
vested upon (or, to the extent necessary to give effect to the acceleration,
immediately prior to) the Change in Control:  

 

Date of Vesting

Portion of Shares
with respect to which
the Option is Vested/Exercisable

[insert]

[insert]

The Option may be exercised only to the extent the Option is vested and
exercisable.

·

Cumulative Exercisability.  To the extent that the Option is vested and
exercisable, the Participant has the right to exercise the Option (to the extent
not previously exercised), and such right shall continue, until the expiration
or earlier termination of the Option as provided in this Option Agreement and
the Plan.

·

No Fractional Shares.  Fractional share interests shall be disregarded, but may
be cumulated.

1

--------------------------------------------------------------------------------

 

3.

Continuance of Employment/Service Required; No Employment/Service Commitment.

The Participant must remain employed by, or continue to provide services to, the
Company or any Subsidiary or Affiliate through each applicable vesting date of
the Option in order to vest in the applicable installment of the Option and the
rights and benefits under this Option Agreement.  Employment or service for only
a portion of the vesting period, even if a substantial portion, will not entitle
the Participant to any proportionate vesting or avoid or mitigate a termination
of rights and benefits upon or following a Termination of Service as provided in
Section 5 below or under the Plan.

The Option grant and the Participant’s participation in the Plan shall not
create a right to continued employment or service with the Company or any
Subsidiary or Affiliate nor shall it create a right to employment or be
interpreted as forming an employment or services contract with the Company or
any Subsidiary or Affiliate and shall not interfere with the ability of the
Company or any Subsidiary or Affiliate, as applicable, to terminate the
Participant’s employment or service relationship (if any) or affect the right of
the Company or any Subsidiary or Affiliate to increase or decrease the
Participant’s other compensation.  Nothing in this Option Agreement, however, is
intended to adversely affect any contractual right(s) of the Participant,
independent of the Option grant and this Option Agreement, between the
Participant and Company or any Subsidiary or Affiliate without his or her
consent thereto.    

The determination of whether a Termination of Service has occurred shall be made
by the Committee, in its sole discretion, in accordance with the terms of the
Plan including, without limitation, Sections 2.50 and 9.3 of the Plan.  Unless
otherwise expressly provided by the Company, in the event that: (1) the
Participant is, on the Grant Date, both an Employee and a Director, the
determination of whether a Termination of Service has occurred with respect to
the Participant shall be determined by reference to the date on which the
Participant is no longer an Employee as provided in Section 2.50(a) of the Plan;
and (2) in the event the Participant is, on the Grant Date, both a Nonemployee
Director and a Consultant (but is not an Employee), the determination of whether
a Termination of Service has occurred with respect to the Participant shall be
determined by reference to the date on which the Participant is no longer a
Nonemployee Director as provided in Section 2.50(c) of the Plan.  

4.

Method of Exercise of Option.

Any vested portion of the Option may be exercised by the Participant’s delivery
of a written notice of exercise (in a form acceptable to the Company) to the
Secretary of the Company (or its designee), setting forth the number of Shares
with respect to which the Option is to be exercised, accompanied by full payment
of the aggregate Exercise Price and any Tax-Related Items (as defined in Section
7 below).

The Exercise Price shall be payable to the Company by one or more following
methods:

(a) by check;

(b) through irrevocable instructions from the Participant to the Company’s
designated broker or other broker permitted by the Company to remit funds
required to satisfy all or a portion of the Exercise Price to the Company under
a broker-assisted cashless exercise program implemented by the Company;
provided, however, that the Participant shall be permitted to engage an
individual broker in connection with the cashless exercise contemplated under
this Section 4(b) to the extent the Participant has adopted an arrangement that
is intended to comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the
1934 Act (a “10b5-1 Trading Plan”) with respect to transactions involving the
Option and/or Shares subject to the Option; or

(c) through such other method of exercise permitted by the Committee, in its
sole discretion, pursuant to Section 5.6 of the Plan.

As soon as practicable after receipt of the Participant’s written notice of
exercise and full payment of the Exercise Price and any Tax-Related Items, the
Company shall deliver to the Participant Share certificates (which may be in
book entry form) representing the Shares underlying the exercised Option.

5.

Early Termination of Option.

5.1      Expiration Date.  Subject to earlier termination as provided below in
this Section 5, the Option will terminate on the tenth (10th) anniversary of the
Grant Date (the “Expiration Date”).

5.2      Possible Termination of Option upon Certain Corporate Events.  The
Option is subject to possible termination in connection with certain corporate
events as provided in Section 9.1 of the Plan.

2

--------------------------------------------------------------------------------

 

5.3      Termination of Option upon the Participant’s Termination of
Service.  The Option, to the extent not vested on the date of the Participant’s
Termination of Service (the “Termination Date”), shall terminate on such date
and the Participant shall have no right to any unvested portion of the Option or
any underlying Shares; provided, however, that if the Participant is a U.S.
employee and is entitled to any accelerated vesting of the Option in connection
with such Termination of Service either pursuant to Section 9.1 of the Plan or
pursuant to the express provisions of any employment agreement, service
agreement, severance agreement or similar agreement between the Participant and
the Company or any Subsidiary or Affiliate then in effect (a “Service
Agreement”), such accelerated vesting provisions shall apply.  The Option, to
the extent vested and outstanding on the Participant’s Termination of Service,
will terminate (a) on the expiration of twelve (12) months from the Termination
Date if such Termination of Service is the result of the Participant’s death or
Disability, or (b) three (3) months from the Termination Date for any other
reason.

In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 5.1.

The Committee shall be the sole judge of whether the Participant continues to
render employment or services for purposes of this Option Agreement.

6.

Non-Transferability.

The Option may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution and the Option may only be exercised by the Participant during his
or her lifetime.  

7.

Tax Withholding.

The Participant acknowledges that, regardless of any action taken by the Company
or, if different, the Subsidiary or Affiliate employing or retaining the
Participant, the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Participant’s participation in the Plan and legally applicable to
the Participant (“Tax-Related Items”), is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Subsidiary or Affiliate employing or retaining the Participant.  The Participant
further acknowledges that the Company and/or the Subsidiary or Affiliate
employing or retaining the Participant (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option, including, but not limited to, the grant, vesting or
exercise of the Option, the subsequent sale of Shares acquired pursuant to such
exercise and the receipt of any dividends; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate the Participant’s liability for Tax-Related Items
or achieve any particular tax result except as otherwise expressly provided in
the Option Agreement or any other agreement with the Participant.  Further, if
the Participant is subject to Tax-Related Items in more than one jurisdiction
between the Grant Date and the date of any relevant taxable or tax withholding
event, as applicable, the Participant acknowledges that the Company and/or the
Subsidiary or Affiliate employing or retaining the Participant (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Subsidiary or Affiliate employing or retaining the Participant to
satisfy all Tax-Related Items.  In this regard, the Participant authorizes the
Company and/or the Subsidiary or Affiliate employing or retaining the
Participant, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by withholding from proceeds of
the sale of Shares acquired at exercise of the Option either through:

·

a voluntary sale by the Participant by providing irrevocable instructions to the
Company’s designated broker to remit funds required to satisfy all or a portion
of the Tax-Related Items to the Company and/or the Subsidiary or Affiliate
employing or retaining the Participant under a broker-assisted cashless exercise
program implemented by the Company in connection with the Plan; provided,
however, that the Participant shall be permitted to engage an individual broker
in connection with the cashless exercise to the extent the Participant has
adopted a 10b5-1 Trading Plan with respect to transactions involving the Option
and/or Shares subject to the Option; or

·

through a mandatory sale arranged by the Company on the Participant’s behalf
pursuant to this authorization (without further consent).

3

--------------------------------------------------------------------------------

 

The Company may withhold or account for Tax-Related Items by considering maximum
applicable rates, in which case the Participant will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Share
equivalent.  Finally, the Participant agrees to pay to the Company or the
Subsidiary or Affiliate employing or retaining the Participant, including
through withholding from the Participant’s wages or other cash compensation
payable to the Participant by the Company and/or the Subsidiary or Affiliate
employing or retaining the Participant any amount of Tax-Related Items that the
Company or the Subsidiary or Affiliate employing or retaining the Participant
may be required to withhold or account for as a result of the Participant’s
participation in the Plan that cannot be satisfied by the means previously
described.  The Company may refuse to issue or deliver the Shares or the
proceeds of the sale of Shares, if the Participant fails to comply with his or
her obligations in connection with the Tax-Related Items.

8.

Nature of Grant.  

In accepting the grant of the Option, the Participant acknowledges, understands
and agrees that:

(a)      the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;

(b)      the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted in the past;

(c)      all decisions with respect to future option or other grants of Awards,
if any, will be at the sole discretion of the Company;

(d)      the Participant is voluntarily participating in the Plan;

(e)      the Option and the Shares subject to the Option are not intended to
replace any pension rights or compensation;

(f)      the Option and the Shares subject to the Option, and the income and
value of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(g)      the future value of the underlying Shares is unknown, indeterminable
and cannot be predicted with certainty;

(h)      for purposes of the Option, unless otherwise expressly provided in this
Option Agreement or determined by the Company, the Participant’s right to vest
in the Option under the Plan, if any, will terminate as of the Termination Date
and will not be extended by any notice period (e.g., the Participant’s period of
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under employment laws in the jurisdiction
where the Participant is employed or providing services or the terms of the
Participant’s employment or service agreement, if any); the Committee shall have
the exclusive discretion to determine the Termination Date for purposes of the
Option grant (including whether the Participant may still be considered to be
providing services while on a leave of absence);  

(i)      unless otherwise provided in the Plan or by the Company in its
discretion, the Option and the benefits evidenced by this Option Agreement do
not create any entitlement to have the Option or any such benefits transferred
to, or assumed by, another company nor be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Company’s
Shares; and

(j)      the following provisions apply if the Participant is providing services
outside the United States:

(i)      the Option and the Shares subject to the Option are not part of normal
or expected compensation or salary for any purpose; and

(ii)      no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the termination of the Participant’s
employment or other service relationship (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or providing services or the
terms of the Participant’s employment or service agreement, if any), and in
consideration of the grant of the Option to which the Participant is otherwise
not entitled, the Participant irrevocably agrees never to institute any claim
against the Company or any Subsidiary or Affiliate, waives his or her ability,
if any, to bring any such claim, and releases the Company and its Subsidiaries
and Affiliates from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, the Participant shall be deemed irrevocably to have agreed not to
pursue such claim and agrees to execute any and all documents necessary to
request dismissal or withdrawal of such claim;

(iii)      the Participant acknowledges and agrees that neither the Company nor
any Subsidiary or Affiliate shall be liable for any foreign exchange rate
fluctuation between the Participant’s local currency and the United States
Dollar that may affect the value of the Option or of any amounts due to the
Participant pursuant to the exercise of the Option or the subsequent sale of any
Shares acquired upon exercise.

4

--------------------------------------------------------------------------------

 

9.

No Advice Regarding Grant.  

The Participant is hereby advised to consult with his or her own tax, legal
and/or investment advisors with respect to any advice the Participant may
determine is needed or appropriate with respect to the Option (including,
without limitation, to determine the tax consequences with respect to the Option
and any Shares that may be acquired upon exercise of the Option) or to his or
her participation in the Plan.  Neither the Company nor any of its officers,
directors, affiliates or advisors makes any representation (except for the terms
and conditions expressly set forth in this Option Agreement) or recommendation
with respect to the Option or the Participant’s participation in the Plan.

10.

Data Privacy.  

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data by and among, as applicable, the Company, the Participant’s employer and
any Subsidiaries or Affiliates ("Data") for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that the Company, the Participant’s employer
or any Subsidiary or Affiliate retaining the Participant may hold certain
personal information about Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan.  The Participant understands
that Data may be transferred to E*Trade Financial Services, Inc. or any other
possible recipients which may be assisting the Company (presently or in the
future) with the implementation, administration and management of the Plan.  The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the
Participant’s country.  The Participant understands that, if he or she resides
outside the United States, the Participant may request a list with the names and
addresses of any potential recipients of the Data by contacting the
Participant’s employer’s human resources representative or the Subsidiary or
Affiliate retaining the Participant.  The Participant authorizes the Company,
E*Trade Financial Services, Inc. and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Participant’s participation in the Plan.  The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan.  The
Participant understands that, if he or she resides outside the United States,
the Participant may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing Participant’s human resources representative or the
Subsidiary or Affiliate retaining the Participant.  Further, the Participant
understands that the Participant is providing the consents herein on a purely
voluntary basis.  If the Participant does not consent, or if the Participant
later seeks to revoke the Participant’s consent, the Participant’s employment
status or service and career with the Participant’s employer or the Subsidiary
or Affiliate retaining the Participant will not be adversely affected; the only
adverse consequence of refusing or withdrawing the Participant’s consent is that
the Company may not be able to grant Options to the Participant or administer or
maintain such Options. Therefore, Participant understands that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan.  For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Participant’s employer's human
resources representative or the Subsidiary or Affiliate retaining the
Participant.

11.

Insider Trading Restrictions/Market Abuse Laws.

The Participant acknowledges that the Participant may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions,
including the United States and the Participant’s country of residence (if
different), which may affect his or her ability to acquire or sell Shares or
rights to Shares (e.g., Options) under the Plan during such times as the
Participant is considered to have “inside information” regarding the Company (as
defined by the laws in the applicable jurisdictions, including the United States
and the Participant’s country of residence).  Any restrictions under these laws
or regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy.  The Participant is
responsible for ensuring compliance with any applicable restrictions and is
advised to consult his or her personal legal advisor on this matter.

5

--------------------------------------------------------------------------------

 

12.

Notices.

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Company at its principal office to the attention of
the Secretary, and to the Participant at the address last reflected on the
Company’s payroll records, or at such other address as either party may
hereafter designate in writing to the other.  Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government or any equivalent non-United States
postal office.  Any such notice shall be given only when received, but if the
Participant is no longer employed by or providing services to the Company or a
Subsidiary, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 12.

13.

Plan.

The Option and all rights of the Participant under this Option Agreement are
subject to the terms and conditions of the Plan, incorporated herein by
reference.  The Participant agrees to be bound by the terms of the Plan and this
Option Agreement.  The Participant acknowledges having read and understanding
the Plan, the Prospectus for the Plan, and this Option Agreement.  Unless
otherwise expressly provided in other sections of this Option Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Committee do not and shall not be deemed to create any rights in the Participant
unless such rights are expressly set forth herein or are otherwise in the sole
discretion of the Board or the Committee so conferred by appropriate action of
the Board or the Committee under the Plan after the date hereof.

14.

Entire Agreement.

This Option Agreement and the Plan (and, if the Participant is a U.S. employee,
any Service Agreement as to any accelerated vesting right as contemplated by
Section 5.3, but only as to such an accelerated vesting right) constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. In the
event of any conflict between this Option Agreement, the Plan and Service
Agreement (if any) in effect, the terms of the Plan shall
control.  Notwithstanding the foregoing, the treatment of the Option upon a
Termination of Service and/or a Change in Control shall be as set forth in the
Service Agreement (if any) in effect between the Company or any Subsidiary or
Affiliate in the event of any conflict with the Plan or this Option Agreement.
As used in this Section 14, the term “Service Agreement” means any employment
agreement, service agreement, severance agreement or similar agreement between
the Participant and the Company or any Subsidiary or Affiliate in effect.

The Plan may be amended, suspended or terminated pursuant to Section 10.1 of the
Plan.  This Option Agreement may be amended by the Committee from time to time,
provided that any such amendment must be in writing and signed by the
Company.  Except as otherwise provided in the Plan, any such amendment that
materially and adversely affects the Participant’s rights under this Option
Agreement requires the consent of the Participant in order to be effective with
respect to the Option, provided that such consent shall not be required if the
Committee determines, in its sole and absolute discretion, that the amendment is
required or advisable in order for the Company, the Plan or this Option to
satisfy applicable law, to meet the requirements of any accounting standard or
to avoid any adverse accounting treatment. The Company may, however,
unilaterally waive any provision hereof in writing to the extent such waiver
does not adversely affect the interests of the Participant hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

15.

Effect of this Agreement.

Subject to the Company’s right to terminate the Option pursuant to Section 9.1
of the Plan, this Option Agreement shall be assumed by, be binding upon and
inure to the benefit of any successor or successors to the Company.

16.

Counterparts.

This Option Agreement may be executed simultaneously in any number of
counterparts, including through electronic transmission, each of which
counterparts shall be deemed an original but all of which together shall
constitute one and the same instrument.  

17.

Section Headings.

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.

6

--------------------------------------------------------------------------------

 

18.

Governing Law; Venue.

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Washington without regard to conflict
of law principles thereunder.  For purposes of litigating any dispute that
arises under this grant or the Option Agreement, the parties hereby submit to
and consent to the jurisdiction of the State of Washington, and agree that such
litigation shall be conducted in the courts of King County, Washington, or the
federal courts for the United States for the Western District of Washington,
where this grant is made and/or to be performed.

19.

Clawback Policy.

The Option is subject to the terms of any recoupment, clawback or similar policy
of the Company as may be in effect from time to time, as well as any similar
provisions of applicable law (in each case, without regard to whether any such
policy or application law was implemented or promulgated, as applicable, after
the date the Option was granted), any of which could in certain circumstances
require forfeiture of the Option and repayment or forfeiture of any Shares or
other cash or property received with respect to the Option (including any value
received from a disposition of the Shares acquired upon exercise of the Option).

20.

Language.  

If the Participant has received this Option Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

21.

Electronic Delivery and Acceptance.  

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means.  The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

22.

Severability.  

The provisions of this Option Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

23.

Appendices.  

Notwithstanding any provisions in this Option Agreement, the Option shall be
subject to any special terms and conditions set forth in any Appendix to this
Option Agreement for the Participant’s country.   Moreover, if the Participant
relocates to any other country, special terms and conditions for such country
will apply to the Participant (including, to the extent that an Appendix hereto
pertains to the country to which the Participant relocates, those specified in
such applicable Appendix), to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons.  The Appendices constitute part of this Option
Agreement.

24.

Imposition of Other Requirements.

Subject to Section 14 of this Option Agreement, the Company reserves the right
to impose other requirements on the Participant’s participation in the Plan, on
the Option and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

25.

Other Equity Awards.

The Participant agrees that, if the Participant works or resides in the U.S.,
this Option, together with any other equity awards previously granted by the
Company to the Participant, are in complete satisfaction of any and all rights
that the Participant may have to receive stock options, restricted stock,
restricted stock units, or any other equity or equity-based award in or with
respect to the Company.

7

--------------------------------------------------------------------------------

 

By signing this Option Agreement, the Participant agrees that he or she
understands and accepts the terms and conditions of the Option set forth in this
Option Agreement and the Plan.

 

 

CTI BioPharma Corp.

 

a Washington corporation

 

 

 

By:

 

 

 

[Name]

 

 

 

[Title]

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

Signature

 

 

 

Print Name

 

 

 

8

--------------------------------------------------------------------------------

 

APPENDIX A

CTI BIOPHARMA CORP.

2007 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

COUNTRY-SPECIFIC TERMS AND CONDITIONS FOR EMPLOYEES

Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan and the Option Agreement.

Terms and Conditions

This Appendix A includes additional terms and conditions for employees that
govern the Option and the Shares subject to the Option if the Participant
resides and/or works in one of the countries listed below.  If the Participant
is a citizen or resident of a country (or is considered as such for local law
purposes) other than the one in which the Participant is currently residing
and/or working or if the Participant moves to another country after receiving
the grant of the Option, the Company will, in its sole discretion, determine the
extent to which the terms and conditions herein will be applicable to the
Participant.

Notifications

This Appendix A also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of December 2014.  Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information in this Appendix A as the only source of information
relating to the consequences of the Participant’s participation in the Plan
because the information may be out of date at the time that the Option is
exercised or the Participant sells Shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result.  Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.

If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently residing and/or working (or if the
Participant is considered as such for local law purposes) or if the Participant
moves to another country after receiving the grant of the Option, the
information contained herein may not be applicable to the Participant in the
same manner.

ITALY

Terms and Conditions

Method of Exercise.  

The following paragraph supplements Section 4 of the Option Agreement:

Notwithstanding anything to the contrary in the Plan or the Option Agreement,
the Participant will be required to pay the Exercise Price by a cashless
exercise under a broker-assisted cashless exercise program implemented by the
Company in connection with the Plan such that all Shares subject to the
exercised Option will be sold immediately upon exercise (i.e. a “same day sale”)
and the sales proceeds, less the Exercise Price, any Tax-Related Items and
broker’s fees or commissions, will be remitted to the Participant.  The Company
reserves the right to provide the Participant with additional methods of
exercise in the future.  

1

--------------------------------------------------------------------------------

 

Plan Document Acknowledgment.  

In accepting the Option, the Participant acknowledges that the Participant has
received a copy of the Plan and the Option Agreement and has reviewed the Plan
and the Option Agreement, including this Appendix A, in their entirety and fully
understands and accepts all provisions of the Plan and the Option Agreement,
including this Appendix A.  The Participant further acknowledges that the
Participant has read and specifically and expressly approves the following
provisions of the Stock Option Agreement: Section 1 (Grant); Section 2 (Vesting;
Limits on Exercise); Section 3 (Continuance of Employment/Service Required); No
Employment/Service Commitment); Section 5 (Early Termination of Option); Section
6 (Non-Transferability); Section 7 (Tax Withholding); Section 8 (Nature of
Grant); Section 11 (Insider Trading Restrictions/Market Abuse Laws); Section 19
(Governing Law; Venue);  Section 20 (Clawback Policy); Section 21 (Language);
Section 22 (Electronic Delivery and Acceptance); Section 23 (Severability);
Section 24 (Appendices); Section 25 (Imposition of Other Requirements); and the
Data Privacy provision below in this Appendix A.

Data Privacy.  This provision replaces in its entirety, Section 10 (Data
Privacy) of the Option Agreement:

The Participant understands that the Company or the participant’s employer (the
“Employer”) may hold certain personal information about the Participant,
including, but not limited to, the Participant’s name, home address and
telephone number, date of birth, social security number (or any other social or
national identification number), salary, nationality, job title, number of
Shares held and the details of all Options or any other entitlement to Shares
awarded, cancelled, exercised, vested, unvested or outstanding (the “Data”) for
the purpose of implementing, administering and managing the Participant’s
participation in the Plan.  The Participant is aware that providing the Company
with the Participant’s Data is necessary for the performance of the Option
Agreement and that the Participant’s refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
the Participant’s ability to participate in the Plan.

The “Controller” of personal data processing is CTI BioPharma Corp. 3101 Western
Ave., Seattle, WA 98121, USA; its representative in Italy is currently the
office of the Italian branch of CTI Life Sciences Limited with registered
offices at Via Amedei 8, 20123 Milan, Italy. The Participant understands that
the Data may be transferred to the Company or its Subsidiaries or Affiliates, or
to any third parties assisting in the implementation, administration and
management of the Plan, including any transfer required to E*Trade Financial
Services, Inc. or other third party with whom Shares acquired upon exercise of
Options may be deposited.  Furthermore, the recipients that may receive,
possess, use, retain and transfer such Data for the above mentioned purposes may
be located in Italy or elsewhere, including outside of the European Union and
the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than the Participant’s country.  The processing
activity, including the transfer of the Participant’s personal data abroad,
outside of the European Union, as herein specified and pursuant to applicable
laws and regulations, does not require the Participant’s consent thereto as the
processing is necessary for the performance of contractual obligations related
to the implementation, administration and management of the Plan.  The
Participant understands that Data processing relating to the purposes above
specified shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to D.lgs. 196/2003.

The Participant understands that Data will be held only as long as is required
by law or as necessary to implement, administer and manage the Participant’s
participation in the Plan.  The Participant understands that pursuant to art.7
of D.lgs 196/2003, the Participant has the right, including but not limited to,
access, delete, update, request the rectification of the Participant’s Data and
cease, for legitimate reasons, the Data processing.  Furthermore, the
Participant is aware that the Participant’s Data will not be used for direct
marketing purposes.  In addition, the Data provided can be reviewed and
questions or complaints can be addressed by contacting a local representative
available at the following address: office of the Italian branch of CTI Life
Sciences Limited with registered offices at Via Amedei 8, 20123 Milan, Italy.

Notifications

Foreign Asset/Account Reporting Information.  

If the Participant is an Italian resident and holds investments or financial
assets outside of Italy (e.g., Shares received upon exercise of Options) during
any fiscal year which may generate income taxable in Italy (or if the
Participant is the beneficial owner of such an investment or asset even if the
Participant does not directly hold the investment or asset), the Participant is
required to report such investments or assets on the Participant’s annual tax
return for such fiscal year (on UNICO Form, RW Schedule, or on a special form if
the Participant is not required to file a tax return).

2

--------------------------------------------------------------------------------

 

UNITED KINGDOM

Terms and Conditions

Tax Obligations.  

This provision supplements Section 7 (Tax Withholding) of the Option Agreement
for Employees:

If payment or withholding of the income tax due is not made within ninety (90)
days of the end of the U.K. tax year (April 6- April 5) in which the event
giving rise to the liability occurs or such other period specified in Section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due
Date”), the amount of any uncollected income tax will constitute a loan owed by
the Participant to the Participant’s employer (the “Employer”), effective on the
Due Date.  The Participant agrees that the loan will bear interest at the
then-current Official Rate of Her Majesty’s Revenue and Customs (“HMRC”), it
will be immediately due and repayable, and the Company or the Participant’s
Employer may recover it at any time thereafter by any of the means referred to
in Section 7 of the Option Agreement.

Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the 1934 Act), he
or she will not be eligible for such a loan to cover the income tax due as
described above.  In the event that the Participant is such a director or
executive officer and the income tax is not collected from or paid by the
Participant by the Due Date, the amount of any uncollected income tax may
constitute a benefit to the Participant on which additional income tax and
national insurance contributions may be payable.  The Participant is responsible
for reporting and paying any income tax due on this additional benefit directly
to HMRC under the self-assessment regime.  The Participant is responsible for
reimbursing the Company or the Employer for the value of any national insurance
contribution due on this additional benefit and acknowledges that the Company or
the Employer may recover such amount from him or her by any of the means
referred to in Section 7 of the Option Agreement.

Joint Election.  

As a condition of the Participant’s participation in the Plan, the Participant
agrees to accept any liability for secondary Class 1 national insurance
contributions which may be payable by the Company and/or the Employer in
connection with the Option and any event giving rise to Tax-Related Items (the
“Employer’s NICs”).  Without limitation to the foregoing, the Participant agrees
to enter into a joint election with the Company (the “Joint Election”), the form
of such Joint Election being formally approved by HMRC, and to execute any other
consents or elections required to accomplish the transfer of the Employer’s NICs
to the Participant.  The Participant further agrees to execute such other joint
elections as may be required between the Participant and any successor to the
Company and/or the Employer.  The Participant further agrees that the Company
and/or the Employer may collect the Employer’s NICs from him or her by any of
the means set forth in Section 7 of the Option Agreement.

If the Participant does not enter into a Joint Election, or if approval of the
Joint Election has been withdrawn by HMRC or if such Joint Election is jointly
revoked by the Participant and the Company or the Employer, as applicable, the
Company, in its sole discretion and without any liability to the Company or the
Employer, may choose not to issue or deliver any Shares to the Participant upon
exercise of the Option.

UNITED STATES

Terms and Conditions

The following provisions apply to the Participant if the Option is designated as
an Incentive Stock Option:

Incentive Stock Option Value Limit.

This provision supplements Section 2 (Vesting; Limits on Exercise) of the Option
Agreement:

If the Option is designated as an Incentive Stock Option, and if the aggregate
Fair Market Value of the shares with respect to which Incentive Stock Options
(whether granted under the Option or otherwise) first become exercisable by the
Participant in any calendar year exceeds $100,000, as measured on the applicable
Grant Dates, the limitations of Section 5.8.1 of the Plan shall apply and to
such extent the Option will be rendered a Nonqualified Stock Option.

3

--------------------------------------------------------------------------------

 

Method of Exercise of Option.

This provision supplements Section 4 (Method of Exercise of Option) of the
Option Agreement:

The Option will qualify as an Incentive Stock Option only if it meets all of the
applicable requirements of the Code. If the Option is designated as an Incentive
Stock Option, the Option may be rendered a Nonqualified Stock Option if the
Committee permits the use of one or more of the non-cash payment alternatives
referenced in Section 5.6 of the Plan.

Early Termination of Option.

This provision supplements Section 5 (Early Termination of Option) of the Option
Agreement:

Notwithstanding any post-termination exercise period provided for herein or in
the Plan, the Option will qualify as an Incentive Stock Option only if it is
exercised within the applicable exercise periods for Incentive Stock Options
under, and meets all of the applicable requirements of, the Code.  If the Option
is designated as an Incentive Stock Option, the Option will be rendered a
Nonqualified Stock Option if the Option is not exercised within the applicable
exercise periods for Incentive Stock Options or does not meet such other
requirements.

Non-Transferability.

This provision supplements Section 6 (Non-Transferability) of the Option
Agreement:

Notwithstanding anything to the contrary in this section or the Option
Agreement, the Option and any other rights of the Participant under this Option
Agreement or the Plan are nontransferable and exercisable only by the
Participant, except as set forth in Section 9.9 of the Plan.

 

 

 

4

--------------------------------------------------------------------------------

 

APPENDIX B

CTI BIOPHARMA CORP.

2007 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

COUNTRY-SPECIFIC TERMS AND CONDITIONS FOR DIRECTORS AND CONSULTANTS

Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan and the Option Agreement.

Terms and Conditions

This Appendix B includes additional terms and conditions for directors and
consultants that govern the Option and the Shares subject to the Option if the
Participant resides and/or works in one of the countries listed below.  If the
Participant is a citizen or resident of a country (or is considered as such for
local law purposes) other than the one in which the Participant is currently
residing and/or working or if the Participant moves to another country after
receiving the grant of the Option, the Company will, in its sole discretion,
determine the extent to which the terms and conditions herein will be applicable
to the Participant.

Notifications

This Appendix B also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of December 2014.  Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information in this Appendix B as the only source of information
relating to the consequences of the Participant’s participation in the Plan
because the information may be out of date at the time that the Option is
exercised or the Participant sells Shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result.  Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.

If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently residing and/or working (or if the
Participant is considered as such for local law purposes) or if the Participant
moves to another country after receiving the grant of the Option, the
information contained herein may not be applicable to the Participant in the
same manner.

ITALY

Terms and Conditions

Method of Exercise.  

The following paragraph supplements Section 4 of the Option Agreement:

Notwithstanding anything to the contrary in the Plan or the Option Agreement,
the Participant will be required to pay the Exercise Price by a cashless
exercise under a broker-assisted cashless exercise program implemented by the
Company in connection with the Plan such that all Shares subject to the
exercised Option will be sold immediately upon exercise (i.e. a “same day sale”)
and the sales proceeds, less the Exercise Price, any Tax-Related Items and
broker’s fees or commissions, will be remitted to the Participant.  The Company
reserves the right to provide the Participant with additional methods of
exercise in the future.  

Plan Document Acknowledgment.  

In accepting the Option, the Participant acknowledges that the Participant has
received a copy of the Plan and the Option Agreement and has reviewed the Plan
and the Option Agreement, including this Appendix B, in their entirety and fully
understands and accepts all provisions of the Plan and the Option Agreement,
including this Appendix B.  The Participant further acknowledges that the
Participant has read and specifically and expressly approves the following
provisions of the Stock Option Agreement: Section 1 (Grant); Section 2 (Vesting;
Limits on Exercise); Section 3 (Continuance of Employment/Service Required); No
Employment/Service Commitment); Section 5 (Early Termination of Option); Section
6 (Non-Transferability); Section 7 (Tax Withholding); Section 8 (Nature of
Grant); Section 11 (Insider Trading Restrictions/Market Abuse Laws); Section 19
(Governing Law; Venue);  Section 20 (Clawback Policy); Section 21 (Language);
Section 22 (Electronic Delivery and Acceptance); Section 23 (Severability);
Section 24 (Appendices); Section 25 (Imposition of Other Requirements); and the
Data Privacy provision below in this Appendix B.

1

--------------------------------------------------------------------------------

 

Data Privacy.  

This provision replaces in its entirety, Section 10 (Data Privacy) of the Option
Agreement:

The Participant understands that the Company or the Subsidiary or Affiliate
retaining the Participant may hold certain personal information about the
Participant, including, but not limited to, the Participant’s name, home address
and telephone number, date of birth, social security number (or any other social
or national identification number), salary, nationality, job title, number of
Shares held and the details of all Options or any other entitlement to Shares
awarded, cancelled, exercised, vested, unvested or outstanding (the “Data”) for
the purpose of implementing, administering and managing the Participant’s
participation in the Plan.  The Participant is aware that providing the Company
with the Participant’s Data is necessary for the performance of the Option
Agreement and that the Participant’s refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
the Participant’s ability to participate in the Plan.

The “Controller” of personal data processing is CTI BioPharma Corp., 3101
Western Ave., Seattle, WA 98121, USA; its representative in Italy is currently
the office of the Italian branch of CTI Life Sciences Limited with registered
offices at Via Amedei 8, 20123 Milan, Italy. The Participant understands that
the Data may be transferred to the Company or its Subsidiaries or Affiliates, or
to any third parties assisting in the implementation, administration and
management of the Plan, including any transfer required to E*Trade Financial
Services, Inc. or other third party with whom Shares acquired upon exercise of
Options may be deposited.  Furthermore, the recipients that may receive,
possess, use, retain and transfer such Data for the above mentioned purposes may
be located in Italy or elsewhere, including outside of the European Union and
the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than the Participant’s country.  The processing
activity, including the transfer of the Participant’s personal data abroad,
outside of the European Union, as herein specified and pursuant to applicable
laws and regulations, does not require the Participant’s consent thereto as the
processing is necessary for the performance of contractual obligations related
to the implementation, administration and management of the Plan.  The
Participant understands that Data processing relating to the purposes above
specified shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to D.lgs. 196/2003.

The Participant understands that Data will be held only as long as is required
by law or as necessary to implement, administer and manage the Participant’s
participation in the Plan.  The Participant understands that pursuant to art.7
of D.lgs 196/2003, the Participant has the right, including but not limited to,
access, delete, update, request the rectification of the Participant’s Data and
cease, for legitimate reasons, the Data processing.  Furthermore, the
Participant is aware that the Participant’s Data will not be used for direct
marketing purposes.  In addition, the Data provided can be reviewed and
questions or complaints can be addressed by contacting a local representative
available at the following address: office of the Italian branch of CTI Life
Sciences Limited with registered offices at Via Amedei 8, 20123 Milan, Italy.

Notifications

Foreign Asset/Account Reporting Information.  

If the Participant is an Italian resident and holds investments or financial
assets outside of Italy (e.g., Shares received upon exercise of Options) during
any fiscal year which may generate income taxable in Italy (or if the
Participant is the beneficial owner of such an investment or asset even if the
Participant does not directly hold the investment or asset), the Participant is
required to report such investments or assets on the Participant’s annual tax
return for such fiscal year (on UNICO Form, RW Schedule, or on a special form if
the Participant is not required to file a tax return).

UNITED KINGDOM

Terms and Conditions

Grant.

Notwithstanding anything contrary in the Plan, due to securities law
requirements, no grants will be made to Nonemployee Directors or Consultants in
the United Kingdom.

UNITED STATES

Terms and Conditions

Tax Information.

The Option is not an incentive stock option within the meaning of Section 422 of
the Code.

2